Filed 1/28/16 P. v. Adams CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B263313
                                                                        (Super. Ct. No. BA191617-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

PAUL EDWARD ADAMS,

     Defendant and Appellant.


                   Paul Edward Adams appeals an order denying his petition to recall his
sentence pursuant to Penal Code section 1170.126.1
                   On January 5, 2000, Adams was convicted of attempted robbery and assault
with a deadly weapon, with findings of personal deadly weapon use, two prior serious
felony strike convictions, and service of two prior prison terms. (§§ 664, 211, 245, subd.
(a)(1), 12022, subd. (b)(1), 667, subds. (b)-(i), 1170.12, subds. (a)-(d), 667.5, subd. (b).)
On February 2, 2000, the trial court sentenced Adams to a prison term of 25 years to life,
as a third strike offender.
                   On August 21, 2014, Adams filed a petition to recall his sentence pursuant
to section 1170.126. On March 16, 2015, the trial court considered and denied the
petition, ruling that Adams's current conviction for attempted robbery is a serious felony



1
    All further statutory references are to the Penal Code.
pursuant to section 1192.7, subdivision (c)(39), thus precluding recall of sentence and
resentencing.
                We appointed counsel to represent Adams in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
                On November 12, 2015, we advised Adams by mail that he had 30 days
within which to personally submit any contentions or issues that he wished to raise on
appeal. We have not received a response.
                We have reviewed the entire record and are satisfied that Adams's attorney
has fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
                The judgment is affirmed.
                NOT TO BE PUBLISHED.




                                            GILBERT, P.J.


We concur:



                YEGAN, J.



                PERREN, J.




                                              2
                                William C. Ryan, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                          3